

113 S1732 IS: To require the conveyance of certain public land within the boundaries of Camp Williams, Utah, to support the training and readiness of the Utah National Guard.
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1732IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Lee (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the conveyance of certain public land within
		  the boundaries of Camp Williams, Utah, to support the training and readiness of
		  the Utah National Guard.1.Land conveyance,
			 Camp Williams, Utah(a)Conveyance
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Secretary of the
			 Interior, acting through the Bureau of Land Management, shall convey, without
			 consideration, to the State of Utah all right, title, and interest of the
			 United States in and to certain lands comprising approximately 420 acres, as
			 generally depicted on a map entitled Proposed Camp Williams Land
			 Transfer and dated June 14, 2011, which are located within the
			 boundaries of the public lands currently withdrawn for military use by the Utah
			 National Guard and known as Camp Williams, Utah, for the purpose of permitting
			 the Utah National Guard to use the conveyed land for National Guard and national defense purposes.(b)Supersedence of
			 executive orderExecutive
			 Order No. 1922 of April 24, 1914, as amended by section 907 of the Camp W.G.
			 Williams Land Exchange Act of 1989 (title IX of Public Law 101–628; 104 Stat.
			 4501), is hereby superseded, only insofar as it affects the lands identified
			 for conveyance to the State of Utah under subsection (a).(c)Reversionary
			 interestThe lands conveyed
			 to the State of Utah under subsection (a) shall revert to the United States if
			 the Secretary of Defense determines that the land, or any portion thereof, is
			 sold or attempted to be sold, or that the land, or any portion thereof, is used
			 for non-National Guard or non-national defense purposes.(d)Hazardous
			 materialsWith respect to any
			 portion of the land conveyed under subsection (a) that the Secretary of Defense
			 determines is subject to reversion under subsection (c), if the Secretary of
			 Defense also determines that the portion of the conveyed land contains
			 hazardous materials, the State of Utah shall pay the United States an amount
			 equal to the fair market value of that portion of the land, and the
			 reversionary interest shall not apply to that portion of the land.